DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 4, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chino (US 7,754,819, of record) and further in view of (a) McNeil (US 2015/0064438, of record) and (b) Hashimura (US 2002/0033557, of record) and optionally in view of (c) Declercq (WO 99/20682, of record). 
Chino is directed to a tire construction comprising a plurality of cord reinforced tire components, such as a carcass and a belt (Column 34, Lines 29+).  More particularly, Chino states that a topping material or coating material for respective components is a thermoplastic material (thermoplastic elastomer such as polyester elastomeric polymer- corresponds with claimed TPC), as opposed to a conventional rubber, since it demonstrates excellent recyclability and mechanical properties (Column 1, Lines 5-50 and Column 6, Lines 10+).  In such an instance, however, Chino is silent with respect to the makeup of the cord material in the carcass or the belt.
McNeil is similarly directed to a tire construction and teaches the use of a specific cord in tire components, such as the carcass and the belt (Paragraphs 34 and 35).  More particularly, the cord of McNeil, which can be metal, provides a wide variety of benefits, such as enhanced 
Additionally, McNeil teaches a tire reinforcing element comprising multiple yarns or cords enveloped by an adhesive or sheath material 12.  McNeil further teaches that said sheath can be a thermoplastic resin, a thermoset resin, or a rubber material and examples include polyester resins and polyethylene resins (Paragraph 34).  In such an instance, the general disclosure by McNeil to include a sheath formed with a polyester resin suggests, at a minimum, a layer formed entirely of a polyester resin.  In such an instance, though, McNeil fails to specifically teach a modified resin.
In any event, it is extremely well known and conventional to use base resins or modified base resins when forming any number of compositions, including those used as adhesives in tire constructions.  Hashimura, for example, teaches an adhesive designed for use with a thermoplastic elastomer, wherein a base resin material in the adhesive layer can be modified with any known functional group, including epoxy groups, carboxy groups, amino groups, and maleic acid groups (Paragraph 35).  One of ordinary skill in the art at the time of the invention would have found it obvious to include any known functional group with the base resin material of McNeil given the extremely well known and conventional use of such groups in compositions 
	Lastly, as to claim 1, individual metal strands 11a and 11b, for example, can be viewed as the claimed “cord” and such strands commonly have diameters between 0.2 mm and 2.0 mm.  This is particularly evident in view of the fact that an exemplary embodiment of McNeil has a thickness of 0.89 mm (Paragraph 38- diameter of individual strands (cabled yarns) is on the order of the width referenced by McNeil).    
Regarding claim 17, Chino broadly teaches a thermoplastic elastomer having utility in a tread, carcass, sidewall, inner liner, undertread, belt, and other parts of the tire (Column 34, Lines 29+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use said elastomer in any number of tire constructions and any number of tire components, including those in the belt and/or the bead (language “other parts of the tire” would have been recognized as including the bead).      
Response to Arguments
4.	Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Figures 1A-1D of McNeil are different from the configuration of amended claim 1, at least in that a resin layer is not disposed on the sheath 12.  It is emphasized that McNeil is directed to a “cord” having a plurality of strands or cabled yarns and an encapsulant or sheath layer.  This “cord” is subsequently surrounded by a common topping material, such as an elastomer (see claim 9 of McNeil).  Thus, when using the cord of McNeil in the tire of Chino, a belt would be formed with a topping material (e.g. thermoplastic material) and a “cord” (combination of sheath and strands or yarns).  
	Applicant further contends that sheath 12 itself is not described as an adhesive.  It is unclear, though, how the claims structural distinguish an adhesive (as claimed) from the sheath layer of McNeil.  It is emphasized that sheath 12 can be formed of a polyester material and is positioned between a metal yarn or strand and a topping material and such mimics that required for the claimed adhesive layer.
	As to Hashimura, the reference is simply provided to evidence the known inclusion of functional groups with base resin materials.  Declercq is similarly provided to evidence the known inclusion of modified materials between a metallic cord and a non-metallic material.  The preponderance of evidence suggests the common use of functional groups as required by the claimed invention.     
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lapalla (US 3,310,453) is directed to a metal resin composite comprising a plurality of steel cords or strands 6, an adhesive layer 4, and resin layers 2 and 3, wherein a dimension or thickness of the composite decreases in regions between adjacent metal cords.     
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 3, 2022